Appeal by self-insured employer from a decision and award of the Workmen’s Compensation Board. The board found that as the result of an industrial accident claimant sustained a 40% permanent loss of use of the right middle finger; that prior to such accident claimant had a defect of the right index finger equivalent to a 50% loss of use of that finger; and that, due to the accidental injury and the preexisting defect, claimant has suffered a 22%% permanent loss of use of his right hand. The board thereupon made an award for 22%% loss of use of the right hand, less a 50% loss of use of the right index finger due to the preexisting condition, for 31.9 weeks. Appellant contends that the award should have been for the conceded 40% loss of use of the right middle finger, entitling claimant to 12 weeks’ compensation under the statutory schedule. The medical proof as to the percentage of loss of use of each of the two fingers and as to the resultant percentage of loss of use of the hand was uncontradicted and was adequate to sustain the board’s findings. In fact, the respective percentages of loss of use of the fingers were conceded by the employer on its application to the board to review the referee’s decision. Upon these facts the decision and award properly followed our holding in Matter of Worden v. General Drop Forge Corp. (285 App. Div. 910). Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Halpern, Zeller and Gibson, JJ.